                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

JASON SEAVERS,                                )
                                              )
                    Plaintiff,                )
                                              )
vs.                                           )   Civil No. 19-cv-400-DGW
                                              )
COMMISSIONER of SOCIAL                        )
SECURITY,                                     )
                                              )
                    Defendant.                )

                         ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

      This matter is before the Court on plaintiff’s Petition to Award Attorney Fees

Pursuant to the Equal Access to Justice Act (EAJA). (Doc. 32). Defendant has

responded that he has no objection. (Doc. 33).

      Plaintiff asks for an award of attorney’s fees in the amount of $5,215.60, with

no additional amount for expenses or costs.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B). The Court further finds that the agreed upon amount is reasonable

and appropriate. This award shall fully and completely satisfy any and all claims

for fees, expenses, and costs, that may have been payable to plaintiff in this matter

pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412.

      Plaintiff’s Petition to Award Attorney Fees Pursuant to the Equal Access to

Justice Act (EAJA) (Doc. 32) is GRANTED. The Court awards plaintiff attorney’s



                                          1
fees in the amount of $5,215.60 (five thousand two hundred fifteen dollars and sixty

cents).

      The amount awarded is payable to plaintiff and is subject to set-off for any

debt owed by plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586

(2010). See also, Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However,

any part of the award that is not subject to set-off to pay plaintiff’s pre-existing debt

to the United States shall be made payable to plaintiff’s attorney pursuant to the

EAJA assignment executed by plaintiff and attached to the fee petition.

      IT IS SO ORDERED.

      DATE: February 18, 2020.




                                         DONALD G. WILKERSON
                                         U.S. MAGISTRATE JUDGE




                                            2
